Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 2/10/22.  Claims 1-20 are now pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerry Zha on 3/15/22.
The application has been amended as follows: 

AMENDMENT to Claims
1. (Currently Amended) A blockchain consensus method, comprising:
updating, by a target consensus backup node of a blockchain, a transaction pool of the target consensus backup node by adding transaction information of a plurality of new transactions to the transaction pool;
storing, by the target consensus backup node, mapping relationships between the new transactions and a plurality of transaction hashes of the new transactions;
obtaining, by the target consensus backup node from a consensus master node of the blockchain, a consensus proposal comprising a list of transaction hashes corresponding to a plurality of pending-consensus transactions;
matching, by the target consensus backup node, the list of transaction hashes in the consensus proposal with the plurality of transaction hashes associated with the mapping relationships;

if one or more of the list of transaction hashes are not matched, performing, by the target consensus backup node, a waiting process for one or more of the plurality of pending-consensus transactions to be synchronized to the transaction pool of the target consensus backup node and rematching of the one or more of the list of transaction hashes with the plurality of transaction hashes associated with the mapping relationships[[;]] by at least:
	marking one or more matched transaction hashes in the transaction hash list, wherein each of the one or more matched transaction hashes corresponds to one of the plurality of pending-consensus transactions; and
	matching, from the transaction pool of the target consensus backup node, transaction hashes of pending-consensus transactions corresponding to unmarked transaction hashes in the transaction hash list;
in response to the list of transaction hashes being matched with at least some of the plurality of transaction hashes associated with the mapping relationships, obtaining, by the target consensus backup node from the transaction pool of the target consensus backup node, transaction information of matched new transactions corresponding to the plurality of pending-consensus transactions; and
executing, by the target consensus backup node, a process of the consensus proposal based on the obtained transaction information.


5. (Currently Amended) The method according to claim 1,  wherein matching, from the transaction pool of the target consensus backup node, the pending-consensus transactions corresponding to the unmarked transaction hashes in the transaction hash list comprises:

matching, from the transaction pool of the target consensus backup node, only the pending-consensus transactions corresponding to the unmarked transaction hashes in the 


9. (Currently Amended) A blockchain-based system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
updating a transaction pool of the target consensus backup node by adding transaction information of a plurality of new transactions to the transaction pool;
storing mapping relationships between the new transactions and a plurality of transaction hashes of the new transactions;
obtaining, from a consensus master node of a blockchain, a consensus proposal comprising a list of transaction hashes corresponding to a plurality of pending-consensus transactions;
matching the list of transaction hashes in the consensus proposal with the plurality of transaction hashes associated with the mapping relationships;
determining whether the list of transaction hashes in the consensus proposal matches the plurality of transaction hashes associated with the mapping relationships;
if one or more of the list of transaction hashes are not matched, performing a waiting process for one or more of the plurality of pending-consensus transactions to be synchronized to the transaction pool of the target consensus backup node and rematching of the one or more of the list of transaction hashes with the plurality of transaction hashes associated with the mapping relationships[[;]] by at least:
	marking one or more matched transaction hashes in the transaction hash list, wherein each of the one or more matched transaction hashes corresponds to one of the plurality of pending-consensus transactions; and
	matching, from the transaction pool of the target consensus backup node, transaction hashes of pending-consensus transactions corresponding to unmarked transaction hashes in the transaction hash list;
in response to the list of transaction hashes being matched with at least some of the plurality of transaction hashes associated with the mapping relationships, obtaining, from the 
executing a process of the consensus proposal based on the obtained transaction information.


13. (Currently Amended) The blockchain-based system of claim 9, wherein matching, from the transaction pool of the target consensus backup node, the pending-consensus transactions corresponding to the unmarked transaction hashes in the transaction hash list comprises:

matching, from the transaction pool of the target consensus backup node, only the pending-consensus transactions corresponding to the unmarked transaction hashes in the transaction hash list.


15. (Currently Amended) A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
updating a transaction pool of the target consensus backup node by adding transaction information of a plurality of new transactions to the transaction pool;
storing mapping relationships between the new transactions and a plurality of transaction hashes of the new transactions;
obtaining, from a consensus master node of a blockchain, a consensus proposal comprising a list of transaction hashes corresponding to a plurality of pending-consensus transactions;
matching the list of transaction hashes in the consensus proposal with the plurality of transaction hashes associated with the mapping relationships;
determining whether the list of transaction hashes in the consensus proposal matches the plurality of transaction hashes associated with the mapping relationships;
 by at least:
	marking one or more matched transaction hashes in the transaction hash list, wherein each of the one or more matched transaction hashes corresponds to one of the plurality of pending-consensus transactions; and
	matching, from the transaction pool of the target consensus backup node, transaction hashes of pending-consensus transactions corresponding to unmarked transaction hashes in the transaction hash list;
in response to the list of transaction hashes being matched with at least some of the plurality of transaction hashes associated with the mapping relationships, obtaining, from the transaction pool of the target consensus backup node, transaction information of matched new transactions corresponding to the plurality of pending-consensus transactions; and
executing a process of the consensus proposal based on the obtained transaction information.


18. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein matching, from the transaction pool of the target consensus backup node, the pending-consensus transactions corresponding to the unmarked transaction hashes in the transaction hash list comprises:

matching, from the transaction pool of the target consensus backup node, only the pending-consensus transactions corresponding to the unmarked transaction hashes in the transaction hash list.

Allowable Subject Matter
Claims 1-20 are allowed, renumbered as claims 1-19, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 and 15 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest updating, by a target consensus backup node of a blockchain, a transaction pool of the target consensus backup node by adding transaction information of a plurality of new transactions to the transaction pool, determining, by the target consensus backup node, whether the list of transaction hashes in the consensus proposal matches the plurality of transaction hashes associated with the mapping relationships, if one or more of the list of transaction hashes are not matched, performing, by the target consensus backup node, a waiting process for one or more of the plurality of pending-consensus transactions to be synchronized to the transaction pool of the target consensus backup node and rematching of the one or more of the list of transaction hashes with the plurality of transaction hashes associated with the mapping relationships by at least marking one or more matched transaction hashes in the transaction hash list, wherein each of the one or more matched transaction hashes corresponds to one of the plurality of pending-consensus transactions and matching, from the transaction pool of the target consensus backup node, transaction hashes of pending-consensus transactions corresponding to unmarked transaction hashes in the transaction hash list, obtaining, by the target consensus backup node from the transaction pool of the target consensus backup node, transaction information of matched new transactions corresponding to the plurality of pending-consensus transactions and executing, by the target consensus backup node, a process of the consensus proposal based on the obtained transaction information, as claimed, including other claim provisions.
Claims 2-8, 10-14 and 16-20 depend from independent claims 1, 9 and 15 respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data checking in blockchain nodes:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 10, 2022
/MARCIN R FILIPCZYK/
Primary Examiner, Art Unit 2153